Fourth Court of Appeals
                               San Antonio, Texas
                                     March 19, 2014

                                   No. 04-14-00096-CR

                                John Anthony MONACO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR12627
                       Honorable Angus McGinty, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on March 19, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.

                                             _ ____________________________
                                             Keith E. Hottle, Clerk